Exhibit 10.87

 

HIBERNIA CORPORATION

2003 LONG-TERM INCENTIVE COMPENSATION PLAN

 

Amendment No. 3

 

Whereas, Hibernia Corporation (the “Company”) maintains the Hibernia Corporation
2003 Long-Term Incentive Compensation Plan, which plan was first approved by the
shareholders of the Company on April 23, 2003 (the “Plan”);

 

Whereas, the Company has entered into that certain Agreement and Plan of Merger
dated as of March 6, 2005, as amended by Amendment No. 1, dated September 6,
2005, by and between the Company and Capital One Financial Corporation, pursuant
to which the Company has agreed to merge with and into Capital One (the
“Merger”);

 

Whereas, the Company and Capital One expect the Merger to be effective
November 16, 2005 (such date, or such later date on which the Merger becomes
effective, being the “Effective Time”);

 

Whereas, Section 11.1 of the Plan permits its amendment by action of the Board
of Directors of the Company, without shareholder approval to the extent
permitted by applicable law and stock exchange rules, and without the approval
of any participant therein to the extent such amendment does not materially
impair any option or other equity incentive granted or awarded thereunder; and

 

Whereas, the Board of Directors of the Company and its Executive Compensation
Committee have determined that the Plan can be amended as provided herein
without the consent of any person;

 

Now, Therefore, the Plan shall be amended, effective as of the Effective Time,
as follows:

 

1. The provision in Section 3.5 of the Plan (as added by Amendment No. 2) that
reads:

 

“(b) the Exchange Ratio (as defined in the Agreement and Plan of Merger dated
March 6, 2005, by and between the Company and Capital One (the “Merger
Agreement”)).”

 

shall be deleted and replaced with the following:

 

“(b) the Exchange Ratio (as defined in the Agreement and Plan of Merger dated
March 6, 2005, as amended by Amendment No. 1 dated September 6, 2005, by and
between the Company and Capital One (the “Merger Agreement”)).”



--------------------------------------------------------------------------------

2. All references to the Merger Agreement in the Plan shall refer to the
Agreement and Plan of Merger dated March 6, 2005, as amended by Amendment No. 1
dated September 6, 2005, by and between the Company and Capital One.

 

This Amendment was adopted by the Board of Directors of Hibernia Corporation on
October 26, 2005, to be effective as provided herein.

 

Hibernia Corporation By:  

/s/ J. Herbert Boydstun

--------------------------------------------------------------------------------

    J. Herbert Boydstun     President and Chief Executive Officer Date:  
October 26, 2005